  

Exhibit 10.2

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is made as of
September 27, 2016, by and between ARE-SEATTLE NO. 10, LLC, a Delaware limited
liability company (“Landlord”), and PHASERX INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.       Landlord and Tenant entered into that certain Lease Agreement dated as
of February 9, 2010, as amended by that certain First Amendment to Lease dated
as of October 1, 2014, as further amended by that certain Second Amendment to
Lease dated as of May 21, 2015, as further amended by that certain Third
Amendment to Lease dated as of September 8, 2015, and as further amended by that
certain Fourth Amendment to Lease dated as of February 23, 2016 (as amended, the
“Lease”). Pursuant to the Lease, Tenant leases certain premises consisting of
approximately 2,896 rentable square feet (“Premises”) in a building located at
410 Elliott, Seattle, Washington. The Premises are more particularly described
in the Lease and are part of the Project legally described on the attached
Exhibit A. Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.

 

B.        The Base Term of the Lease is scheduled to expire on November 30,
2016.

 

C.       Landlord and Tenant desire, subject to the terms and conditions set
forth herein, to amend the Lease to, among other things, extend the Term of the
Lease through November 30, 2021 (the “Extended Expiration Date”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.Term. The Term of the Lease is hereby extended through the Extended Expiration
Date. Tenant’s occupancy of the Premises through the Extended Expiration Date
shall be on an “as-is” basis and Landlord shall have no obligation to provide
any tenant improvement allowance or to make any alterations to the Premises.

 

2.Base Rent. Tenant shall continue to pay Base Rent as provided in the Lease
through November 30, 2016. Commencing on December 1, 2016, Tenant shall pay Base
Rent in the amount of $15.33 per rentable square foot of the Premises per year.
Base Rent shall be increased on each December 1st thereafter through the
Extended Expiration Date (each, a “Fifth Amendment Adjustment Date”), by
multiplying the Base Rent payable immediately before such Fifth Amendment
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Fifth Amendment
Adjustment Date.

 

3.Right to Extend. Section 39 of the Lease is hereby deleted in its entirety and
is null and void and of no further force or effect and Tenant shall have no
right to extend the Term of the Lease beyond the Extended Expiration Date.

 

4.OFAC. Tenant is currently (a) in compliance with and shall at all times during
the Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

[image_002.jpg] 

 



 1 

 

 

5.Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Fifth Amendment and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this Fifth Amendment.

 

6.Miscellaneous.

 

a.       This Fifth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fifth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

b.       This Fifth Amendment is binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns.

 

c.       This Fifth Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Fifth Amendment attached thereto.

 

d.       Except as amended and/or modified by this Fifth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fifth Amendment. In the
event of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall prevail.
Whether or not specifically amended by this Fifth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fifth Amendment.

 

e.       Neither this Fifth Amendment nor a memorandum of this Fifth Amendment
shall be filed by or on behalf of Tenant in any public record.

 

[Signatures are on the next page.]

 

[image_002.jpg]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above written.

 

  TENANT:             PHASERX INC.,
a Delaware corporation                       By:  /s/ Robert
Overell                                              Name:   Robert
Overell                                             Its:  President &
CEO                                                         LANDLORD:          
    ARE-SEATTLE NO. 10, LLC,
a Delaware limited liability company             By: ALEXANDRIA REAL ESTATE
EQUITIES, L.P.,
a Delaware limited partnership,
managing member               By: ARE-QRS CORP.,
a Maryland corporation,
general partner                 By: /s/ Eric S.
Johnson                                                Its: Senior Vice
President RE Legal Affairs

 

 [image_002.jpg]

 

 3 

 

 

LANDLORD’S ACKNOWLEDGMENT

  

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

  



STATE OF CALIFORNIA )   ) § County of Los Angeles )

 

On September 28, 2016, before me, Shelly Kroll-Hancock, a Notary Public,
personally appeared Eric S. Johnson who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct

 

WITNESS my hand and official seal.

 

/s/ Shelly Kroll-Hancock

________________________________

Signature of Notary
                                                                                          (Affix
seal here)

 

[image_002.jpg] 

 

 

 

 

TENANT’S ACKNOWLEDGMENT

 

 

STATE OF     Washington           

 

COUNTY OF     King                    

 

ss.

 

 

On this 24th day of September 2016, before me personally appeared Robert
Overell, to me known to be the President and CEO of PhaseRx, a Delaware Corp.,
that executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation for the
uses and purposes therein mentioned, and on oath stated that they were
authorized to execute said instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 



  /s/ Eric Luna                  (Signature of Notary)           Eric Luna      
          (Legibly Print or Stamp Name of Notary)     Notary public in and for
the State of     Washington                ,     residing at 24 Roy Street,
Seattle, WA 98109         

 

My appointment expires 4/5/2017           

 

[image_002.jpg] 

 

 

 

Exhibit A

 

Description of Project

 

LOTS 7 THROUGH 11 INCLUSIVE, BLOCK 5, D.T. DENNY’S WATERFRONT ADDITION TO THE
CITY OF SEATTLE, ACCORDING TO THE PLAT RECORDED IN VOLUME 2 OF PLATS, PAGE 61,
RECORDS OF KING COUNTY, WASHINGTON.

 

[image_002.jpg] 

 

 

